Case: 19-20786     Document: 00515705833         Page: 1     Date Filed: 01/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 13, 2021
                                  No. 19-20786                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kristopher Brock,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:02-CR-364-1


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Kristopher Brock is serving a sentence of 360 months of
   imprisonment, imposed in 2004 after he was found guilty of two counts of
   possession with intent to distribute five grams or more of cocaine base. He




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20786            Document: 00515705833               Page: 2   Date Filed: 01/13/2021




                                               No. 19-20786


   moved for resentencing under the First Step Act of 2018 (FSA).1 The district
   court denied the motion, determining that Brock was ineligible for relief
   under the FSA based on: (1) the amount of drugs for which he was held
   accountable, i.e., greater than twenty-eight grams of cocaine base; (2) the
   career offender enhancement;2 and (3) the 21 U.S.C. § 851 enhancement on
   account of Brock’s prior Texas convictions for possession with intent to
   deliver cocaine and possession of a controlled substance. Brock argues that
   he meets the threshold requirements for eligibility and, particularly, that his
   career offender status does not render him ineligible.
            The district court’s decision regarding whether to reduce a sentence
   pursuant to the FSA is generally reviewed for abuse of discretion.3 However,
   when the district court’s “determination turns on ‘the meaning of a federal
   statute,’” de novo review applies.4 Section 404(b) of the FSA provides that
   a district court “that imposed a sentence for a covered offense may . . .
   impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act
   of 2010 . . . were in effect at the time the covered offense was committed.” 5
   A “covered offense” is defined as “a violation of a Federal criminal statute,
   the statutory penalties for which were modified by section 2 or 3 of the Fair
   Sentencing Act of 2010, . . . that was committed before August 3, 2010.”6



            1
                See Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222.
            2
                See U.S. Sent’g Guidelines Manual § 4B1.1 (U.S. Sent’g Comm’n
   2002).
            3
           United States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct.
   2699 (2020) (Mem.).
            4
             Id. (quoting United States v. Hegwood, 934 F.3d 414, 417 (5th Cir. 2019), cert.
   denied, 140 S. Ct. 285 (2019) (Mem.)).
            5
                § 404(b), 132 Stat. at 5222.
            6
                Id. § 404(a).




                                                    2
Case: 19-20786            Document: 00515705833              Page: 3       Date Filed: 01/13/2021




                                             No. 19-20786


           Brock committed his offenses of conviction in 2002, prior to the 2010
   effective date of the FSA.7 Additionally, his 21 U.S.C. § 841(a)(1) conviction
   is a “covered offense.”8 What is more, § 404(c)’s limitations do not apply
   to Brock. His sentence was not “previously imposed or previously reduced
   in accordance with the amendments made by sections 2 and 3 of the Fair
   Sentencing Act of 2010,” nor did he previously file a motion under the FSA
   to reduce his sentence after the FSA’s date of enactment.9 Brock’s drug
   quantity finding, although in excess of the twenty-eight-gram statutory
   threshold of the modified penalty provisions,10 is not determinative of his
   eligibility to seek relief under the FSA.11 Furthermore, a career offender is
   not ineligible for relief under the FSA.12                  Finally, because Brock was
   convicted of a “covered offense,” the § 851 enhancement does not render
   him ineligible.13
           The district court therefore erroneously deemed Brock ineligible for
   relief under the FSA.               However, Brock’s eligibility for relief is not
   tantamount to an entitlement to relief.14 We therefore vacate the order




           7
               See id.
           8
                See Jackson, 945 F.3d at 318, 320-21.
           9
                § 404(c), 132 Stat. at 5222; see Jackson, 945 F.3d at 320-21.
           10
                See 21 U.S.C. § 841(b)(1)(B)(iii).
           11
                See Jackson, 945 F.3d at 319-20.
           12
            See United States v. Stewart, 964 F.3d 433, 436-39 (5th Cir. 2020); United States
   v. Hegwood, 934 F.3d 414, 415, 417-18 (5th Cir. 2019), cert. denied, 140 S. Ct. 285 (2019)
   (Mem.).
           13
                See Jackson, 945 F.3d at 318, 320.
           14
                See id. at 321.




                                                     3
Case: 19-20786          Document: 00515705833                    Page: 4   Date Filed: 01/13/2021




                                              No. 19-20786


   denying Brock’s motion for resentencing and remand for the district court to
   determine, in its discretion, whether his sentence should be reduced. 15
                                          *         *        *
          VACATED and REMANDED.




          15
               See id.; Stewart, 964 F.3d at 439.




                                                    4